DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 30, 2021.  As directed by the amendment: no claims have been amended, claims 1-13 have been canceled, and new claims 14-25 have been added.  Thus, claims 14-25 are presently pending in the application.
Drawings
The drawings are objected to because there is no connection shown between separated elements in Figs. 8 and 14.  It is suggested that the figures be amended to either include a connection, such as a dashed line showing how the elements would connect, or the elements can be enclosed in a bracket.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Line 1 contains the phrase “The present invention provides...” which is a phrase that can be implied and should thus be avoided.
Line 4 contains the term “comprising” which is considered claim terminology that should be avoided.
Line 4 contains the term “comprises” which is considered claim terminology that should be avoided.
Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,071,835.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 14 is a broader version of the patented claim 1 (i.e., the instant claim does not include the dry powder inhaler having the reservoir for the dry powder formulation and the deagglomerator as in the patented claim 1).  In the instant claim 14, all of the structural elements are included in the patented claim 14).  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 14-25 do not differ from the scope of the patented claims 1-15.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2001/0024641), and further in view of Pasquali et al. (US 9,402,825).
As to claim 14, Yang discloses a dry powder formulation for inhalation, wherein active ingredients in the dry powder formulation consist of an inhalable β2-agonist and inhalable budesonide (paragraph [0043] discloses, in the last two sentences, “an example of a useful combination being a dosage form including both a corticosteroid and a β-agonist”; paragraph [0043], ln. 10-24 describe β2-agonist as one of the β-agonists that can be used and budesonide as one of the corticosteroids that can be used).  
Yang further discloses that the inhalable β2-agonist is provided as a micronized powder (before agglomerating, see Fig. 2 showing the drug being a micronized drug), but lacks detailed description as to the limitation that the micronized powder has a particle size distribution of d10 < 1 µm, d50 = 1-3 µm, d90 = 3.5-6 µm and NLT 99%<10 µm measured by laser diffraction as a dry dispersion.  
However, Pasquali teaches an inhalable dry powder formulation for treating respiratory diseases such as asthma or COPD (col. 16, ln. 42-49) that includes an inhalable β2-agonist (col. 7, ln. 52-57; col. 13, ln. 56-58) that is provided as a micronized powder having a particle size distribution that overlaps the claimed range of d10 < 1 µm (no more than 10% have diameter lower than 0.8 µm, col. 14, ln. 9-12), d50 = 1-3 µm (volume median diameter between 1.2-2.5 µm, col. 13, ln. 61-64), d90 = 3.5-6 µm (at least 90% have diameter lower than 6.0 µm, col. 13, ln. 59-61) and NLT 99%<10 µm (at least 99% have diameter equal to or lower than 7.0 µm, col. 14, ln. 23-25) measured by laser diffraction as a dry dispersion (col. 5, ln. 30-32).  
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the formulation of Yang so that the β2-agonist is provided with the claimed particle size distribution, as taught by Pasquali, in order to provide a selected, narrow and well defined particle size distribution capable of reaching the distal tract of the respiratory tree (see Pasquali, col. 13, ln. 36-40).
As to claims 15 and 16, the modified inhaler of Yang discloses that the β2-agonist is formoterol (see Yang, paragraph [0043], ln. 18-24). 
As to claim 17, the modified inhaler of Yang discloses that the formulation further comprises a lactose carrier (see Yang, paragraph [0064], ln. 12-19 and Pasquali, col. 10, ln. 45-49). 
As to claim 18, the modified formulation of Yang discloses that the β2-agonist has a particle size distribution that overlaps the claimed range of d10 = 0.4-0.6 µm (see Pasquali, no more than 10% have diameter lower than 0.6 µm, col. 14, ln. 9-12), d50 = 1.5-2.5 µm (volume median diameter between 1.3-2.2 µm, col. 13, ln. 61-64), d90 = 3.6-5.1 µm (at least 90% have diameter lower than 5.0 µm, col. 13, ln. 59-61). 
As to claim 19, the modified formulation of Yang discloses that the β2-agonist has a particle size distribution that overlaps the claimed range of d10 = 0.46-0.53 µm (see Pasquali, no more than 10% have diameter lower than 0.6 µm, col. 14, ln. 9-12), d50 = 1.68-1.92 µm (volume median diameter between 1.3-2.2 µm, col. 13, ln. 61-64), d90 = 3.68-5.07 µm (at least 90% have diameter equal to or lower than 5.0 µm, col. 13, ln. 59-61). 
As to claims 20 and 21, modified Yang discloses a method of treating a respiratory disease in a patient comprising administering the dry powder formulation of claim 14 to a patient, wherein the respiratory disease is asthma or chronic obstructive pulmonary disease (Yang, paragraph [0043], ln. 18-24 (treats asthmatic conditions), and Pasquali, col. 16, ln. 42-49 (the formulation is for treating respiratory diseases such as COPD or asthma).  
As to claim 22, the modified formulation of Yang discloses that the asthma is mild, moderate or severe asthma classed as GINA stage 1, 2, 3 or 4 (see Pasquali, the formulation can be indicated for all types and severity of asthma, col. 16, ln. 44-47; see also col. 7, ln. 31-37).
As to claim 23, the modified formulation of Yang discloses that the formoterol is formoterol fumarate (see Yang, paragraph [0043], ln. 18-24).  
As to claim 24, the modified formulation of Yang discloses the claimed invention except that the budesonide comprises particles less 10 µm in size.  However, Pasquali teaches an inhalable budesonide (col. 7, ln. 52-57; col. 8, ln. 1-5, col. 13, ln. 56-58) having a particle size less than 10µm (col. 14, ln. 23-27).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the formulation of Yang so that the budesonide has the claimed particle size distribution, as taught by Pasquali, in order to provide a suitable respirable size capable of reaching the distal tract of the respiratory tree (see Pasquali, col. 13, ln. 36-40).
As to claim 25, the modified formulation of Yang discloses the claimed invention except that the budesonide comprises particles with a size distribution of d10 < 1 µm, d50 < 5 µm and d90 < 10 µm measured by laser diffraction as a dry dispersion.  However, Pasquali teaches an inhalable budesonide having a particle size distribution that overlaps the claimed range of d10 < 1 µm (no more than 10% have diameter lower than 0.8 µm, col. 14, ln. 9-12), d50 <5 µm (volume median diameter between 1.2-2.5 µm, col. 13, ln. 61-64), d90 <10 µm (at least 90% have diameter lower than 6.0 µm, col. 13, ln. 59-61) measured by laser diffraction as a dry dispersion (col. 5, ln. 30-32).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the formulation of Yang so that the budesonide has the claimed particle size distribution, as taught by Pasquali, in order to provide a selected, narrow and well defined particle size distribution capable of reaching the distal tract of the respiratory tree (see Pasquali, col. 13, ln. 36-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McNair (US 10,387,621), Schiaretti (US 2011/0308519), and Weers et al. (US 2013/0319411) each disclose a dry powder formulation comprising a β2-agonist used to treat a respiratory disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785